HENLEY, Judge,
dissenting.
I respectfully dissent for the following reasons.
The Ambulance District Law,1 enacted in 1971, provides that persons owning property in an area sought to be incorporated as an ambulance district be given notice that a hearing will be held by the county court at a certain time and place. The purpose of the hearing is to determine the sufficiency of the petition and whether the territory and the proceedings meet the requirements of the law. Sections 190.020 and 190.030. Subsection 2 of § 190.020 requires that “[t]his notice shall include a description of the territory as set out'in the petition, [and] names of municipalities located therein * * *.” It is admitted that the notice published did not meet either of these requirements.
The purpose of the requirement that the notice describe the territory proposed to be incorporated was to inform those who had property therein, those whose pocketbooks would be affected thereby, that they might appear on the day assigned to contest the granting of the petition or the inclusion of part or all of their lands. Without a description of the territory, those who would bear the tax necessary to support the district would not have the notice the law requires, nor the knowledge the notice was designed to impart, i. e., that they were the persons the notice was intended to identify and reach with the message they had a right to appear and to be heard. In this respect, the notice published was fatally defective.
In State ex rel. Major, Atty. Gen. v. Wood et al., 233 Mo. 357, 135 S.W. 932 (banc 1911) this court held the county court of St. Louis county (an administrative body) was without jurisdiction to incorporate the city of Wellston, because the incorporating petition was fatally defective. 135 S.W. at 936. What was said by the court (135 S.W. at 935) regarding the effect on jurisdiction of the county court of a fatally defective petition is applicable by analogy to the notice published in this case:
“The petitioners go into a court of limited and inferior jurisdiction and invoke a high statutory power granted to that court to be used only on the strict condition precedent thát a petition be presented of the character prescribed by the same statute. In such case, the rules are: (1) That where a statute creates a right and provides a remedy, as here, the remedy so provided is preclu-sive and must be followed. State ex rel. v. Trust Co., 209 Mo. [472], loc. cit. 493, 108 S.W. 97; Clark v. Railroad, 219 Mo. [524], loc. cit. 538, 539, 118 S.W. 40. (2) That on direct attack, as here, presumptions are not *184indulged to support or eke out the jurisdiction of courts of inferior and limited jurisdiction (these not proceeding according to the course of the common law), but their jurisdiction must affirmatively appear on the face of their proceedings. State ex rel. v. Wilson, 216 Mo. [215], loc. cit. 277, 115 S.W. 549.
“We have no call to read anything of substance out of that statute that the lawmaker has taken the pains to put into it, or read anything into it that he has taken pains to leave out of it. In clear words he has said what the petition shall set forth, and for what it shall pray. The commands of the statute are simple and few. They lay out a straight and narrow road to follow. Prosperous and happy is he who walks therein, for obedience to those commands is a jurisdictional requirement.” See also: State ex rel. Attorney General, at relation of Bales et al. v. Hyde et al., 2 S.W.2d 212, 215[5, 6] (Mo.App.1928).
I would hold that the failure of the published notice to describe the territory sought to be incorporated imparted no notice to the persons the statute required that it reach; that for this reason the county court did not have jurisdiction of the person of these owners (the absence of which is apparent from the face of the record) and, therefore, was without jurisdiction to sustain the petition and call an election.

. Sections 190.005 to 190.085, RSMo Supp. 1971.